DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
Response to Amendment
This action is in response to the communications and remarks filed on 06/10/2022. Claim 13 was previously canceled. Claim 9 has been newly canceled. Claims 1-2, 11, 14, and 16. Claims 1-8, 10-12, and 14-20 have been examined and are pending.
Response to Arguments
Acknowledgement to Applicant's arguments to claim 14 has been noted during AFCP interview. Applicant cited that both scan engine and fetcher are software modules running on computing devices; hence the structure is clear. Further, the 112(f) interpretation and 35 USC 112 2nd rejection. The claim has been reviewed, entered and found obviating to previously raised interpretation and rejection under 35 USC 112 2nd. The 112(f) interpretation and Rejection under 35 USC 112 2nd to claim 14 is hereby withdrawn. 
Applicant's arguments, see pages 6-8, filed 06/10/2022, regarding the 103 rejections of Claims 1-8, 10-12, and 14-20 have been fully considered and are persuasive.  
The claims are now in condition for allowance.
Examiner Comments
Claim 14 is directed towards a computing device and has been analyzed for 35 USC 112(2). The claim 14 is a system comprising: a. a scan engine; and b. a fetcher; wherein the scan engine and the fetcher are software modules running on computing devices.  No 35 USC 112(2) deemed necessary since specification states: “...the present disclosure is described with regard to a "computer" on a "computer network", it should be noted that optionally any device featuring a data processor and the ability to execute one or more instructions may be described as a computer, computing device, or mobile computing device, or user device including but not limited to any type of personal computer (PC) ...” (p. 10, para 3 ).
Applicant's amendments and arguments see pages 6-8 of remarks have been fully considered and are persuasive. In response to Applicant’s arguments regarding the claims 1-8, 10-12, and 14-20 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-8, 10-12, and 14-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-12, and 14-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, Applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of AFCP Interview summary on 04/28/2022 and Applicant's arguments filed on 06/10/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497